Citation Nr: 1607608	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  10-35 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for Crohn's disease with gastroesophageal reflux disease (GERD) from October 2009 to October 2015.

2.  Entitlement to a rating in excess of 30 percent for Crohn's disease with gastroesophageal reflux disease (GERD) from October 2015 to present.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1998 to January 2006. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted an initial rating of 10 percent effective October 2009.  An October 2015 rating decision granted an increase to 30 percent for the Veteran's Crohn's disease with GERD effective October 2015.

This partial allowance has created "staged" ratings and does not constitute a full grant of the benefits sought on appeal.  Accordingly, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In October 2014, the Veteran failed to appear for his central office hearing. Therefore, the Board finds that the Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In November 2014, the Board remanded this matter for a VA examination and association of VA and private treatment records with the claims file.  The Board finds that these orders have been complied with to the fullest extent possible. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Although the Veteran has submitted evidence of a medical disability, and made a claim for a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected disabilities; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The issue of an increased rating for service-connected eczema has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's Crohn's disease with GERD has manifested throughout the appeals period as moderately severe; with frequent exacerbations.

2.  There is no evidence the Veteran's Crohn's disease has manifested as pronounced; resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess; or severe; with numerous attacks a year and malnutrition, the health only fair during remissions.

3.  There is no evidence the Veteran's GERD has manifested as symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent for the Veteran's service-connected Crohn's disease with GERD are met for the time period from October 2009 to October 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7323-7346 (2014).

2.  The criteria for a disability rating in excess of 30 percent for the Veteran's service-connected Crohn's disease with GERD are not met for the pendency of the appeals period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7323-7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the Veteran's claim for entitlement to an increased rating for Crohn's disease with GERD, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations have been conducted in December 2009 and October 2015.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).


Increased Rating for Crohn's Disease with GERD

Legal Criteria

The Veteran has indicated a desire to have the Crohn's disease and GERD rated separately.  Digestive ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7448 inclusive cannot be combined.  In such instances, a single rating will be assigned under the diagnostic code that reflects the predominant disability with elevation to the next higher rating where the severity warrants such an increase.  38 C.F.R. § 4.114.  In evaluating the Crohn's and GERD diseases separately, the Board finds the dominant digestive condition is Crohn's with the level of severity of 30 percent and no higher for the pendency of the appeals period.

The rating schedule does not provide a unique Diagnostic Code for Crohn's disease. The Veteran's current rating for Crohn's disease has been assigned by analogy to Diagnostic Code 7323 for ulcerative colitis.  See 38 C.F.R. § 4.114, Diagnostic Code 7323.  Under this code, pronounced; resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess is rated at 100; severe; with numerous attacks a year and malnutrition, the health only fair during remissions is rated at 60; moderately severe; with frequent exacerbations is rated at 30; and moderate; with infrequent exacerbations is rated at 10.  38 C.F.R. § 4.114.

GERD is rated under Diagnostic Code 7346 for hiatal hernia.  Under Diagnostic Code 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health are rated at 60; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health are rated at 30; and with two or more of the symptoms for the 30 percent evaluation of less severity are rated at 10.  38 C.F.R. § 4.114.

The Board has reviewed the entirety of the digestive system schedule of ratings and finds no other diagnostic codes relevant in affording the Veteran a rating higher than 30 percent for his Crohn's disease with GERD disability.

Facts and Analysis

The Veteran's disability is rated as Crohn's disease with Gastroesophageal reflux disease (GERD) under DC 7346-7323, at 10 percent from October 2009; 30 percent from October 2015.  The Board finds a 30 percent evaluation, but not higher, appropriate for the duration of the appeals period.

The Veteran appeared for a VA examination in December 2009.  The diagnosis noted was Crohn's disease with GERD.  In regard to Crohn's disease, the Veteran reported nausea, vomiting, and diarrhea, and denied chronic constipation and alternating diarrhea and constipation.  He reported abdominal cramping less than one third of the year and symptoms occurring twice yearly lasting four days.  He denied attacks within the last year and stated he is treated with a Remicade infusion every six weeks.  The upper GI series exam revealed small sliding hiatal hernia with mild gastroesophageal reflux.  

In regard to GERD, during the December 2009 VA examination, the Veteran reported heartburn, epigastric pain, scapular pain and reflux and regurgitation of stomach contents.  He denied dysphagia, arm pain, hematemesis, passing of black-tarry stools, nausea and vomiting.  He reported intermittent symptoms, 8 times monthly, with occurrence lasting 1-2 days.  He reported experiencing 4 attacks the prior year.  His reported treatment was Aciphex.

Post-service treatment records reflect Crohn's disease with GERDS, largely controlled with treatment to include Remicade infusions.  A December 2010 colonoscopy which revealed normal colon and normal T1 grossly, path with inactive chronic colitis in cecum and sigmoid.  A December 2011 colonoscopy revealed an intestinal disorder under fair control with only mild inflammatory changes.  A routine GI clinic visit reflects intestinal disorder in remission with Remicade treatment controlling the symptoms.

The Veteran appeared for a VA examination again in October 2015 in regard to his intestinal condition.  The Veteran reported bouts of diarrhea for 2 days once every 2 months and alternating constipation once in 3 months.  He reported episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition occasionally.  He reported receiving Remicade treatment which has helped his symptoms.  An examination reflected weight loss attributable to the intestinal condition of 10-20 pounds under baseline weight.  Malnutrition or other serious complications attributed to the intestinal condition were not found.  The Veteran reported losing 10 or more pounds with healthier dietary management and regular exercise.

The Veteran was also afforded an October 2015 VA examination in regard to his esophageal condition.  The Veteran reported taking Prilosec once daily for GERD.  He reported experiencing pyrosis, regurgitation, sleep disturbance caused by esophageal reflux, and loss of 10 pounds of weight.  He reported experiencing symptoms 4 or more times yearly for less than one day.

Giving the Veteran the benefit of the doubt, the Board finds the Veteran's Crohn's disease with GERD best approximates a 30 percent rating for the period from October 2009 to October 2015.  The Veteran is already rated at 30 percent from October 2015 to present.  In making this finding, the Board weighs the Veteran's reports during the December 2009 VA examination of nausea, vomiting, diarrhea and abdominal cramping, with the Crohn's disease disability warranting a Remicade infusion every 6 weeks.  The Board finds these manifestations reflect a moderately severe disability, with frequent exacerbations, warranting the rating of 30 percent.

The facts do not support a rating higher than 30 percent for the pendency of the appeal.  In regard to DC 7323 for ulcerative colitis there is no indication of pronounced Crohn's disease; resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess to warrant rating at 100; or severe Crohn's disease; with numerous attacks a year and malnutrition, the health only fair during remissions to warrant rating at 60.  Both VA examiners examined the Veteran and found no malnutrition and at no point has the Veteran claimed to suffer from malnutrition.

In regard to DC 7346 for hiatal hernia, there is no indication that the Veteran's GERD has manifested with symptoms of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health to warrant a rating of 60.  That the rating code for GERD does not support a 30 percent rating is the reason that the Board finds the Veteran's Crohn's disease the predominant digestive system disability, as discussed above.

Accordingly, the preponderance of the evidence is for a rating of 30 percent, but no more, for the Veteran's service-connected Crohn's disease with GERD for the pendency of the appeal.  This decision is in accordance with giving the Veteran the benefit of the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In regard to the Veteran's Crohn's disease with GERD, the Veteran reported having suffered nausea, vomiting, diarrhea, abdominal cramping, heartburn, epigastric pain, scapular pain and reflux and regurgitation of stomach contents, and sleep disturbance caused by esophageal reflux, symptoms appropriately contemplated under a 30 percent rating.  

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial disability rating of 30 percent for the Veteran's service-connected Crohn's disease with GERD is granted for the time period from October 2009 to October 2015.  

A disability rating in excess of 30 percent for the Veteran's service-connected Crohn's disease with GERD is denied for the pendency of the appeals period.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


